Citation Nr: 0206493	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-19 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
disability pension in the calculated amount of $749.00.

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for low back disability is the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision from the Committee on Waivers and 
Compromises (COWC) of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
waiver of overpayment of VA disability pension benefits in 
the calculated amount of $749.00.  

In connection with his appeal the veteran testified before 
the undersigned sitting in Nashville, Tennessee, in October 
2001; a transcript of that hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  By rating decision dated in July 1999, the veteran was 
awarded disability pension benefits, effective February 8, 
1999.

2.  The RO notified the veteran at the time of his original 
award letter, as well as in subsequent award letters, that 
his eligibility for disability pension was based, in part, on 
his countable income and he must timely notify VA of any 
changes in income affecting his award.

3.  Due to changes in the veteran's income, his disability 
pension award was retroactively terminated, resulting in an 
overpayment in the amount of $749.00.

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

6.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and the collection of the 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated in July 1999, the RO granted 
entitlement to nonservice-connected disability pension, 
effective February 8, 1999.  The RO advised the veteran that 
his pension rate was dependent on income and that medical 
expenses paid may be used to reduce his countable income.  
The RO informed the veteran his award was currently based on 
his status as a single veteran with no dependents and no 
income from any sources.  He was advised to inform VA 
immediately as to any changes in income, net worth or 
dependency status.

In an Eligibility Verification Report received in January 
2000, the veteran identified no monthly income, to include 
from the Social Security Administration (SSA), and reported 
approximately $2,000 in unreimbursed medical expenses for the 
period March to December 1999.

Later in January 2000, the RO received a notification from 
the SSA that the veteran was to receive a lump sum payment of 
over $7,000 on January 24, 2000, representing benefits due 
for the period February to December 1999.  

The veteran then provided VA with an amended medical expense 
report, claiming approximately $2,700.00 in unreimbursed 
medical expenses for the period March to December 1999.

In a letter dated in March 2000, VA advised the veteran that 
consideration of the lump-sum SSA payment had resulted in 
excess income for VA disability pension purposes, that his 
disability pension had been retroactively terminated, and 
that an overpayment had been created as a result of the 
retroactive termination.

In April 2000 the veteran requested a waiver of recovery of 
the overpayment amount and completed a Financial Status 
Report.  He reported income solely from SSA, with monthly 
expenses for rent/mortgage, food, utilities, and medical 
expenses, and also $150.00 monthly for miscellaneous personal 
items, for a monthly shortfall of approximately $30.00.  He 
identified the following assets:  $500.00 in a bank account 
and a vehicle worth $ 500.00.

In his substantive appeal, the veteran argued that he timely 
advised VA as to his SSA award and should not be penalized.

At his hearing in October 2001, the veteran indicated that he 
had done exactly as VA had advised and had timely advised 
them as to his SSA award.  He indicated that when he received 
his last check from VA, he felt he was entitled to it as he 
had spent more than that on medications for his back.  He 
argued that he had advised VA early enough so as to prevent 
any additional checks.  He also reported that he did have the 
financial ability to pay the overpayment amount.  He 
indicated that since his last Financial Status Report his 
circumstances have changed such as he was receiving several 
hundred dollars in additional retirement monies, but that his 
expenses had not changed much.

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Court has recently held, in Barger v. Principi, No. 97-
1775 (May 24, 2002), that the VCAA does not apply to waiver 
claims.  As such, the Board finds no further action is 
required to comply with the VCAA in this case.

In any case, the veteran has been notified of the law and 
regulations governing waivers of indebtedness, the evidence 
considered by the RO, and the reasons for its determination.  
Neither he nor his representative has identified any 
additional evidence or information that could obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.  

Thus, the remaining question before the Board is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of the overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements, not intended to be all-
inclusive:  

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veterans Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not responsible for the creation of the 
overpayment in that he timely notified VA of his SSA award 
and was not aware that he was not entitled to his last check 
insofar as such was received subsequent to the cut-off date 
for termination of his benefits.  He has argued that he 
relied on VA to pay the appropriate amounts at the 
appropriate time.  The veteran has also argued that he has 
spent more than $749.00 on medications for his back 
disability and that insofar as he did not receive his full 
pension benefits for the 1999 year, he believed himself 
entitled to the $749.00.  

The veteran cannot justify his acceptance of the last check 
in the amount of $749.00, by virtue of having made medical 
expenditures not reimbursed by VA.  The Board agrees that the 
veteran did, in fact, timely notify VA of his SSA award.  
Likewise, VA timely took action to make changes to the 
veteran's award as indicated by the additional income amount.  
In this case, fault is not an issue in that both parties 
acted in a timely and appropriate manner.  However, the 
failure of the Government to insist upon its right to 
repayment of this debt would result in unjust enrichment of 
the veteran at the expense of the Government.  In essence, 
the veteran accepted disability pension benefits to which he 
was not entitled.  It has not been shown that he changed his 
position to his detriment as a result of the award of 
disability pension benefits.

The Board recognizes that recovery of the overpayment in 
question would directly affect the veteran's only sources of 
income.  The Board has thus considered whether recovery of 
the overpayment would defeat the original purpose of the 
benefit, by nullifying the object for which it was intended.  
In the instant case, recovery of the amount to which the 
veteran was not entitled would not defeat the purpose of the 
benefit.  In weighing the above, the Board has analyzed 
whether recovery of the overpayment from the veteran would 
result in undue financial hardship.

In this case, the amount of the overpayment in question is 
relatively small, $749.00.  The Board has considered that 
although the termination of his disability pension resulted 
in an overpayment, such occurred coincident with his receipt 
of a large lump-sum retroactive benefit payment from SSA.  
The veteran has not provided information as to the status of 
such retroactive payment, but it would seem reasonable that 
such funds could be used, in part, to repay VA monies to 
which he was not entitled.  Moreover, the Board emphasizes 
that the veteran has testified that he is, in fact, 
financially able to repay the debt.  He has specifically 
noted that he is now receiving additional pension monies with 
which to repay the $749.00.  There is thus neither argument 
nor indication that collection of the overpayment would 
deprive him of the basic necessities of life, such a lack of 
food, clothing, warmth, or shelter.  Therefore, there is no 
indication that recovery of the overpayment would cause undue 
hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust; the veteran received VA pension 
during a time period when he was not entitled to such.  The 
Board finds, therefore, that under the principles of equity 
and good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the overpayment indebtedness 
in the amount of $749.00.  The end result would not be unduly 
favorable or adverse to either the Government or the veteran.  
The evidence in this case is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 
5107(b) (West Supp. 2001).  Rather, the preponderance of the 
evidence is against a waiver of recovery of the overpayment 
in the amount of $749.00.


ORDER

Entitlement to waiver of recovery of overpayment of 
disability pension, in the calculated amount of $749.00, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

